Citation Nr: 1713785	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to January 1971, with confirmed service in the Republic of Vietnam.  The Veteran was awarded the Air Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2010 Board decision, the claim of entitlement to service connection for PTSD was reopened and the claim of entitlement to service connection for a psychiatric disability, to include PTSD, was remanded in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In September 2013, the claim was remanded again for additional development. 

In April 2010, the Veteran testified at a hearing before a Veterans Law Judge that retired during the pendency of the appeal.  In March 2017, the Board issued a letter to the Veteran informing him of his right to a new hearing before the Veterans Law Judge.  The Veteran's representative reported that the Veteran did not want another hearing and would like the appeal decided on the evidence of record.  Thus, the Board will proceed with the adjudication of the appeal.


REMAND

While further delay is regrettable, additional development is warranted before the claim on appeal may be decided. 

The Veteran contends that he has a psychiatric disability, claimed as PTSD, due to exposure to combat stressors while serving as a helicopter pilot in the Republic of Vietnam.  The Board notes that service personnel records verify the Veteran served as a helicopter and airline pilot in active service, and that he was awarded an Air Medal for his participation in aerial flight missions in Vietnam from December 1969 to November 1970.  In addition, the Veteran's psychiatric treatment history indicates he received treatment for variously diagnosed psychiatric disorders, to include PTSD, anxiety, depression, and adjustment disorder since the 1980s, that he suffered a stroke with residual cognitive impairment in 2006, and has received treatment beginning in 2007 for psychiatric disorders, to include PTSD.

Initially, the Board finds a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

In a November 2016 informal hearing presentation, the Veteran's attorney noted that the Veteran reported receiving psychiatric treatment in 1973 at a counseling center or hospital in Gettysburg, Pennsylvania and a counseling center in Holden, Massachusetts in his original application for service connection in January 1989.  VA medical records also indicate the Veteran was referred for psychiatric treatment from the St. Petersburg Vet Center in 1995.  In addition, a letter from the St. Petersburg Vet Center indicated the Veteran was actively involved in Readjustment Counseling Services at the Vet Center in 1995.  The Board notes that treatment records from the Gainesville Vet Center have been associated with the Veteran's claims file, however, treatment records from the St. Petersburg Vet Center are not of record.  On remand, additional development is warranted so that the Veteran may identify any relevant, outstanding treatment records, to include any 1973 private treatment records and additional medical records from the St. Petersburg Vet Center.  See M21-1 Part III, Subpart iii, 1.C.4.j (accessed April 19, 2017) ("Vet Center medical records are considered Federal records in VA's constructive custody. These records are not retrievable through CAPRI because the Vet Center provides mental health services that are protected under HIPAA."). 

In addition, the Veteran was last afforded a VA examination and addendum medical opinion in September 2015 in response to the September 2013 remand directive to obtain an opinion on the etiology of each psychiatric disorder present during the period of the claim that attempted to reconcile the conflicting medical evidence of record.  The Board finds the resulting opinions did not account for all relevant evidence when concluding that the Veteran did not meet the criteria for a diagnosis of PTSD and that the other psychiatric diagnoses of depressive disorder due to another medical condition and unspecified neurocognitive disorder were not related to active service.  

The September 2015 examiner found insufficient evidence to confirm a diagnosis of PTSD and opined that the results of the negative VA examination reports were more accurate than those of the positive PTSD diagnoses reported by private physicians and Vet Center and VA treatment records because the positive diagnoses appeared to be based on unstructured interviews rather than the Clinician-Administered PTSD Scale (CAPS), which was a statistically better method of assessing PTSD according to medical literature.  Further, the September 2015 addendum medical opinion reviewed the medical records dated from 1989 to 1995 and concluded that the Veteran's current psychiatric diagnoses of depressive disorder and unspecified neurocognitive disorder were not related to military service because the psychiatric treatment prior to the 2006 stroke were attributed to marital, legal, and financial stressors.  The examiner noted a November 1989 notation of PTSD but found the listed symptoms did not meet the full criteria for PTSD in accordance with the diagnostic manual used at that time and that intermittent employment "could" play a role in the concurrent diagnosis of depression.  

However, neither medical opinion accounted for all relevant VA treatment records when finding the Veteran did not have a psychiatric disability related to his active service.  Specifically, a February 1989 treatment record indicated that the Veteran had a history of treatment for psychiatric symptoms since his active service in Vietnam and a November 1989 treatment record reported symptoms of sleep disturbance, flashbacks, intrusive recollections, depression, and social isolation for "many years."  In addition, the VA examination and addendum opinion explained why diagnoses of PTSD were not accurate, but did not reconcile all conflicting medical evidence, such as the November 2011 private opinion from G.U. that found intermittent psychiatric treatment since separation from service, 1989 PTSD diagnosis, and the symptoms and behaviors exhibited prior to the 2006 stroke indicated that a mental health condition pre-existed the stroke and explained that the overlapping organic symptoms of the stroke may have altered the PTSD manifestations that would have helped the VA examiners confirm a prior diagnosis of PTSD.  Finally, the VA examination and addendum opinion did not address the lay statements of the Veteran, his wife, and sister-in-law on the nature and extent of his psychiatric symptoms that were observed since separation from service.  

Moreover, the Board notes the most recent VA examination report was conducted by an examiner that previously examined the Veteran in April 2007.  In the September 2013 remand, the Board directed the subsequent examination be performed by an examiner that had not previously examined the Veteran based on the Veteran's testimony that he was uncomfortable speaking to his prior examiners.  Accordingly, the claim must be remanded in order to obtain a VA examination and opinion addressing whether any psychiatric disability during the period of the claim that began in service or is otherwise etiologically related to active service.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since September 2015.

2.	Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for psychiatric disorders, to specifically include the St. Petersburg Vet Center and counseling centers in Gettysburg, Pennsylvania and Holden, Massachusetts.  After securing any necessary releases, the AOJ should request any relevant records and associate them with the claims file.  If any records are not available, the claims file should be annotated as such and the Veteran and his attorney so notified.

3.	After completing any records development, the claims file should then be sent to a psychiatrist or psychologist who has not previously examined the Veteran, to determine whether any psychiatric disability present during the period of the claim is related to his service.  The claims file must be reviewed by the examiner in conjunction with an examination.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should attempt to reconcile the conflicting medical evidence regarding the nature and etiology of the Veteran's psychiatric disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability present during the period of the claim (since approximately 2006) had its onset in service or is otherwise etiologically related to active service, to include stressful incidents in the Republic of Vietnam.

The examiner is directed to confirm or rule out whether the Veteran has had a diagnosis of PTSD under DSM-IV or DSM-5 during the period of the claim (since approximately 2006).  If PTSD is not diagnosed, the examiner should explain why the criteria for a diagnosis are not met.  If any opinion cannot be offered considering both the DSM-IV and DSM-V the reason for this should specifically be stated.  For example, is there a deficiency in the knowledge of the examiner, medical science in general, the record before the examiner, etc.?  

A rationale for all opinions expressed must also be provided.  The examiner should specifically discuss 1989 medical records indicating the Veteran sought treatment for psychiatric symptoms since separation from service, lay statements regarding the nature and onset of psychiatric symptoms, and G.U.'s November 2011 opinion that a psychiatric disability began prior to the Veteran's 2006 stroke and that neurocognitive residuals of the stroke may have altered the manifestations of a prior PTSD diagnosis.

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




